ON PETITION FOR REHEARING.
Appellant's original brief stated five propositions which it undertook to support by the statement *Page 649 
of subpoints and the citation of authorities. Two of these propositions related to the alleged insufficiency of the affidavit, one to the alleged insufficiency of the evidence, and another asserted that the verdict was contrary to law. The remaining proposition was that the court erred in overruling defendant's motion to suppress certain evidence. As to these matters, after a careful review of the case, we are satisfied with the opinion heretofore filed. But the petition for a rehearing not only challenges our ruling on those points. It also specifies eleven rulings of the trial court which were not mentioned in said propositions and citations. The rules of 6.  court require appellant's original brief to contain "separately numbered points, stated concisely * * * together with the authorities relied on in support of them," and provide that: "No alleged error or point, not contained in this statement of points, shall be raised afterward, either by reply brief, or in oral or printed argument, or on petition for rehearing." Rule 22, Supreme Court; Postal v. Postal (1922),192 Ind. 376, 383, 136 N.E. 570; W.A. Flint Co. v. John V.Farwell Co. (1922), 192 Ind. 439, 450, 136 N.E. 839.
The petition for a rehearing is overruled.